Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 1 of 13




                       EXHIBIT R
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 2 of 13




                                                                                       RW11111114
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 3 of 13



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


     MELANIE DAVIS,                                    Civil Case No.: 18-cv-81004-RLR

                                                       Defendant’s Responses to Plaintiff’s Third
                            Plaintiff,                 Set of Interrogatories
     v.


     POST UNIVERSITY, INC.

                            Defendant.


           PROPOUNDING PARTY:             Melanie Davis (“Plaintiff”)
           RESPONDING PARTIES:            Post University, Inc. (“Defendant”)
           SET NUMBER:                    Three (3)
            Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Defendant Post University,
    Inc., through counsel, hereby responds to the Third Set of Interrogatories (“Interrogatories”)
    propounded to it by Plaintiff Melanie Davis (“Plaintiff”).
            These responses are made solely for the purpose of the above-captioned proceeding. Each
    response is subject to all appropriate objections, including competency, relevancy, propriety and
    admissibility, which would require the exclusion of any response set forth herein if the question
    of materiality were asked of, or any response were made by, a witness present and testifying in
    Court. All such objections are expressly reserved. The fact that any demand herein has been
    answered should not be taken as an admission of relevancy, admissibility or any fact set forth in
    the Interrogatories. All responses are given on the basis of a good faith effort to locate requested
    information. Upon additional information being located throughout the course of discovery,
    Defendant will supplement its responses.
                       RESPONSES AND OBJECTIONS TO INTERROGATORIES
           INTERROGATORY NO. 8

           Explain the distinction between an “opportunity” and a “lead”, if any, and list and
    describe any other similar designations or categories which were or could be assigned to
    prospective students.
           RESPONSE TO INTERROGATORY NO. 8
           A “lead” refers to a situation in which an individual requests information from Post
    University about its educational offerings. An “opportunity” refers to a situation in which the

                                                         1
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 4 of 13



    University has had the opportunity to follow up and speak with the individual who reached out
    for additional information to confirm that individual’s interest in pursuing their education at Post
    University.
           INTERROGATORY NO. 9

           Explain why and when an “opportunity” would be considered “lost”, “deferred”, and/or
    “closed”.
           RESPONSE TO INTERROGATORY NO. 9
            “Lost” or “closed” opportunities are considered one in the same. Lost or closed
    opportunities may occur when the prospective student has provided their consent for the
    University to contact that individual regarding the University’s educational offerings, but the
    University is unsuccessful in speaking with that individual again. Lost or closed opportunities
    may also occur when a prospective student states that they are not currently interested in
    attending the University, but would like the University to continue to follow up with them
    because they may be interested at a future time. Opportunities may also be lost or closed if the
    prospective student has stated that they no longer are interested in attending the University.
    Ultimately, the reason that a given prospective student may be designated as lost or closed
    depends on the facts and circumstances surrounding the particular prospective student.
            Deferred opportunities occur when a prospective student desires to attend the University,
    but has stated that he or she does not intend to do so until a specified school term in the future,
    rather than the current term.
           INTERROGATORY NO. 10

           Explain the meaning of each item, sentence, phrase, and/or abbreviation under the
    “Subject” fields of PU00000003 and PU00000008-09.
           RESPONSE TO INTERROGATORY NO. 10



                         Subject                                        Explanation

    DO NOT CALL – NOT INTERESTED                       Ms. Davis asked that the University not call
                                                       her anymore

    Voicemail                                          The University left Ms. Davis a voicemail

    EC: Opportunity Lost – Close/Complete all          System-generated subject line stating that the
    tasks related to transcripts                       opportunity was lost and alerting admissions
                                                       counselors to complete all tasks related to
                                                       transcripts




                                                         2
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 5 of 13




    HS Trans/Lost Recd Ofc HS Trans/Graduated      System-generated note generating task before
    1993                                           opportunity is lost

    Tuition Planner: Opportunity Closed/Deferred   System-generated note generating task before
    or Closed/Lost                                 opportunity is lost

    Vm                                             Note that a voicemail was left for Ms. Davis

    LVM about student calling me to start next     Note that a voicemail was left for Ms. Davis
    MOD or see what she is so nervous about.       about starting the next term

    N/A to Google Voice call                       Note that there was no answer after call to
                                                   Ms. Davis

    Vm and text about FAFSA                        Note that a voicemail was left and text
                                                   submitted to Ms. Davis concerning the
                                                   FAFSA application

    Recommendation                                 Note that call was made regarding
                                                   recommendation

    I told student AD will close out file by       Note that Ms. Davis was told that her file
    Monday if FAFSA is not submitted this          would be closed for the current term if she
    weekend 8/11                                   did not submit the necessary FAFSA
                                                   information

    Faxed TRF to Retention Center at Olympic       Note that Ms. Davis’s transcript request form
    Heights HS, FL 8/11                            was sent to the Retention Center at Olympic
                                                   Heights High School

    Sent recommendation/welcome text               Note that a welcome text was sent to Ms.
                                                   Davis

    Application Received – Contact Student         System-generated note after initial interview
    (Manager Task)                                 with Ms. Davis

    Send Online Application Link to Prospective    System-generated note after initial interview
    Student                                        with Ms. Davis

    Application Received                           System-generated note to admissions
                                                   counselors that Ms. Davis’s application was
                                                   received


                                                    3
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 6 of 13




    Financial Aid Advisor: Application Received    System-generated note to admissions
    – Contact Student                              counselors to contact Ms. Davis since her
                                                   application was received

    NOTES>>                                        Notes about the call with Ms. Davis

    Appt 8/11 to discuss FAFSA                     Note that admissions counselor scheduled an
                                                   appointment on 8/11 with Ms. Davis to
                                                   discuss the FAFSA application

    EC: Transcript Request Form                    Allows admissions counselor to obtain Ms.
                                                   Davis’s Transcript Request Form

    Completed TRF                                  System-generated note with Ms. Davis’s
                                                   completed Transcript Request Form

    Completed Application                          System-generated note with Ms. Davis’s
                                                   completed online application attached

    Student has completed the Online Application   System-generated note that Ms. Davis
                                                   completed the online application to Post
                                                   University

    Student has started the Application            System-generated note that Ms. Davis started
                                                   an application to Post University



    Dated: January 7, 2018                    Respectfully submitted,

                                              By: /s/ Adam Bowser
                                              Adam Bowser
                                              ARENT FOX LLP
                                              1717 K Street, N.W.
                                              Washington, DC 20006-5344
                                              (202) 857-6000 (telephone)
                                              (202) 857-6395 (facsimile)
                                              adam.bowser@arentfox.com
                                              Attorney for Post University, Inc.




                                                     4
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 7 of 13



                                            VERIFICATION

           I, Elaine Neely, Chief Regulatory Officer for Post University, Inc., believe, based on

    reasonable inquiry, that the foregoing answers are true and correct to the best of my knowledge,

    information and belief.

           I verify under penalty of perjury that the foregoing is true and correct.

    Executed on the 7th day of January, 2019.

    Elaine Neely, Chief Regulatory Officer, Post University


    /s/ Elaine Neely
    Elaine Neely




                                                         5
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 8 of 13



                                    CERTIFICATE OF SERVICE

           I hereby certify that on January 7, 2019, the foregoing was served electronically via email
    upon the following:

    Bradford R. Sohn
    THE BRAD SOHN LAW FIRM PLLC
    2600 South Douglas Rd., Suite 1007
    Coral Gables, Florida 33134
    Tel: (786) 708-9750
    Fax: (305) 397-0650
    brad@sohn.com

    Jeremy M. Glapion
    THE GLAPION LAW FIRM, LLC
    1704 Maxwell Drive
    Wall, New Jersey 07719
    Tel: (732) 455-9737
    Fax: (732) 709-5150
    jmg@glapionlaw.com
    Attorneys for Plaintiff




                                                 /s/ Brandi Howard
                                                    Brandi Howard




                                                        6
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 9 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


     MELANIE DAVIS,                                  Civil Case No.: 18-cv-81004-RLR

                                                     Defendant’s Supplemental Responses to
                           Plaintiff,                Plaintiff’s Second Set of Requests for
     v.                                              Admission


     POST UNIVERSITY, INC.

                           Defendant.


           PROPOUNDING PARTY:            Melanie Davis (“Plaintiff”)
           RESPONDING PARTIES:           Post University, Inc.
           SET NUMBER:                   Two (2)
           Pursuant to Rules 26(e) and 36 of the Federal Rules of Civil Procedure, Defendant Post
    University, Inc., through counsel, hereby supplements its Second Set of Requests for Admission
    (“Requests”) propounded to it by Plaintiff Melanie Davis.
           These responses are made solely for the purpose of the above-captioned proceeding. Each
    response is subject to all appropriate objections, including competency, relevancy, propriety and
    admissibility, which would require the exclusion of any response set forth herein if the question
    of materiality were asked of, or any response were made by, a witness present and testifying in
    Court. All such objections are expressly reserved. The fact that any demand herein has been
    answered should not be taken as an admission of relevancy, admissibility or any fact set forth in
    the Requests. All responses are given on the basis of a good faith effort to locate requested
    information. Upon additional information being located throughout the course of discovery,
    Defendant will supplement its responses.
           SUPPLEMENTAL RESPONSES AND OBJECTIONS TO REQUESTS FOR
                               ADMISSIONS


    REQUEST FOR ADMISSION NO. 20
           For each of the following, admit that YOU placed a DIALED CALL (including texts) to
    the TELEPHONE NUMBER on the following dates and/or times (caller name, if known, in
    parenthesis):
                      August 10, 2017 (Rita Francisco)

                                                       1
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 10 of
                                       13


                      August 11, 2017 (Victoria Meehan) (text)

                      August 11, 2017 (Nicole Sciascia)

                      August 11, 2017, approximately 2:55 PM (Rita Francisco)

                      August 11, 2017, approximately 3:46 PM (Rita Francisco)

                      August 13, 2017 (Victoria Meehan) (call and text)

                      August 15, 2017 (Rita Francisco)

                      August 15, 2017 (Victoria Meehan)

                      August 25, 2017

                      August 30, 2017
                      October 18, 2017 (Kimberly Williams)

                      January 11, 2018 (Rita Francisco)
                      July 17, 2018 (Connie Reilly) (text)

   RESPONSE TO REQUEST FOR ADMISSION NO. 20

            Post University objects to Plaintiff’s definition of “Dialed Calls” because this term, as
   defined by Plaintiff, is not limited to telemarketing calls, and thus includes informational
   telephone calls that could not be actionable under the TCPA, even under Plaintiff’s apparent
   interpretation of it. Moreover, telemarketing does not include calls “made in direct response to
   written and oral requests.” Newhart v. Quicken Loans Inc., No. 9:15-CV-81250, 2016 WL
   7118998, at *4 (S.D. Fla. Oct. 12, 2016). “Such invited calls are not unsolicited telemarketing
   calls ‘initiated’ for the purpose of marketing a good or service.” Id. (citing 47 C.F.R. §
   64.1200(f)(12)); see also Jacobs v. Quicken Loans, Inc., No. 15-81386-CIV, 2017 WL 4838567,
   at *3 (S.D. Fla. Oct. 19, 2017), reconsideration denied, 2017 WL 8751757 (S.D. Fla. Dec. 6,
   2017) (calls not initiated by defendant does not constitute telemarketing); Wick v. Twilio Inc.,
   No. C16-00914RSL, 2017 WL 2964855, at *5 (W.D. Wash. July 12, 2017) (message received
   was aimed at completing commercial transaction that the plaintiff initiated and thus the message
   did not constitute telemarketing). For the avoidance of doubt, the University is thus responding
   to this request by using the definition supplied by Plaintiff, but in so doing, the University is not
   conceding that any particular “Dialed Call” is either a telemarketing call or a telephone
   solicitation.

          Notwithstanding this objection, Post University admits and denies the following:

                 August 10, 2017 (Rita Francisco) – Post University admits it placed this call
   to the TELEPHONE NUMBER.


                                                         2
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 11 of
                                       13


                      August 11, 2017 (Victoria Meehan) (text) – Post University admits it placed
   this call to the TELEPHONE NUMBER.

                    August 11, 2017 (Nicole Sciascia) – Post University denies that it placed this
   call to the TELEPHONE NUMBER.
                    August 11, 2017, approximately 2:55 PM (Rita Francisco) – Post University
   admits it placed this call to the TELEPHONE NUMBER.
                    August 11, 2017, approximately 3:46 PM (Rita Francisco) – Post University
   admits it placed this call to the TELEPHONE NUMBER.
                     August 13, 2017 (Victoria Meehan) (call and text) – Post University admits it
   placed a call to the TELEPHONE NUMBER on this date, but denies that it sent a text message on
   this date.
                 August 15, 2017 (Rita Francisco) – Post University admits it placed this call
   to the TELEPHONE NUMBER.
                 August 15, 2017 (Victoria Meehan) – Post University admits it placed this call
   to the TELEPHONE NUMBER.

              August 25, 2017 - Post University admits that it placed this call to the
   TELEPHONE NUMBER.

              August 30, 2017 - Post University admits that it placed this call to the
   TELEPHONE NUMBER.
                    October 18, 2017 (Kimberly Williams) – Post University admits it placed this
   call to the TELEPHONE NUMBER.
                 January 11, 2018 (Rita Francisco) – Post University admits it placed this call
   to the TELEPHONE NUMBER.
                    July 17, 2018 (Connie Reilly) (text) – Based on the records available to it,
   Post University can neither admit nor deny that Connie Reilly sent a text to the TELEPHONE
   NUMBER on this date, and on this basis, denies it.

          REQUEST FOR ADMISSION NO. 21
           Admit that telephone number 203-583-3066 is or was one of YOUR telephone numbers,
   a telephone number YOU used, and/or a telephone number belonging to a current or former
   employee of YOURS.
          RESPONSE TO REQUEST FOR ADMISSION NO. 21
         Post University denies that 203-583-3066 was one of its telephone numbers, a telephone
   number used by it, or a telephone number belonging to an employee.



                                                       3
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 12 of
                                       13


          SUPPLEMENTAL RESPONSE TO REQUEST FOR ADMISSION NO. 34
         Post University admits that the email address was an email address that was monitored for
   inbound emails on April 4, 2018.
          REQUEST FOR ADMISSION NO. 35
           Admit that the email address KWilliams@post.edu was, on June 6, 2018, an email address
   able to receive inbound emails.
          RESPONSE TO REQUEST FOR ADMISSION NO. 35
          Post University admits that the email address was an email address able to receive inbound
   emails on June 6, 2018.
          REQUEST FOR ADMISSION NO. 36
          Admit that the email address KWilliams@post.edu was, on June 6, 2018, an email address
   that was monitored for inbound emails.
          RESPONSE TO REQUEST FOR ADMISSION NO. 36
          Post University admits that the email address was an email address able to receive inbound
   emails on June 6, 2018.
          SUPPLEMENTAL RESPONSE TO REQUEST FOR ADMISSION NO. 36
         Post University admits that the email address was an email address that was monitored for
   inbound emails on June 6, 2018.


   Dated: January 25, 2019                     Respectfully submitted,

                                               By: /s/ Adam Bowser
                                               Adam Bowser
                                               ARENT FOX LLP
                                               1717 K Street, N.W.
                                               Washington, DC 20006-5344
                                               (202) 857-6000 (telephone)
                                               (202) 857-6395 (facsimile)
                                               adam.bowser@arentfox.com
                                               Attorney for Post University, Inc.




                                                      7
Case 9:18-cv-81004-RKA Document 68-22 Entered on FLSD Docket 07/05/2019 Page 13 of
                                       13


                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 25, 2019, the foregoing was served electronically via
   email upon the following:

   Bradford R. Sohn
   THE BRAD SOHN LAW FIRM PLLC
   2600 South Douglas Rd., Suite 1007
   Coral Gables, Florida 33134
   Tel: (786) 708-9750
   Fax: (305) 397-0650
   brad@sohn.com

   Jeremy M. Glapion
   THE GLAPION LAW FIRM, LLC
   1704 Maxwell Drive
   Wall, New Jersey 07719
   Tel: (732) 455-9737
   Fax: (732) 709-5150
   jmg@glapionlaw.com
   Attorneys for Plaintiff




                                                /s/ Brandi Howard
                                                   Brandi Howard




                                                       8
